DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 7, and 13 – 26 are allowed. Claims 8 – 12 are canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A method for generating a user interface, comprising: receiving, by processing circuitry and from at least one image source communicatively coupled to the processing circuitry, image data for a plurality of poses of a frame of reference along a trajectory within an environment over a period of time, wherein the image data includes features that were each observed within the environment at poses of the frame of reference along the trajectory, and wherein one or more of the features were each observed at multiple ones of the poses of the frame of reference along the trajectory; receiving, by the processing circuitry and from a motion sensor communicatively coupled to the processing circuitry, motion data of the frame of reference in the environment for the period of time; and computing, by the processing circuitry, state estimates for at least a position and orientation of the frame of reference for each of the plurality of poses of the frame of reference along the trajectory by executing an Extended Kalman Filter (EKF)-based estimator, wherein computing the state estimates comprises: for one or more of the features observed from multiple poses along the trajectory, computing, by the EKF-based estimator executed by the processing circuitry, one or more constraints that geometrically relate the multiple poses from which the corresponding feature was observed; determining, by the EKF-based estimator executed by the processing circuitry and in accordance with the motion data and the one or more computed constraints, state estimates for the position and orientation of the frame of reference for each of the plurality of poses along the trajectory; and determining, by the EKF-based estimator executed by the processing circuitry, uncertainty data for the state estimates, wherein the uncertainty data comprises a square root factor of a covariance matrix: and outputting, by at least one of a transmitter or a display, a user interface mapping the at least a position and orientation of the frame of reference to the environment based on the state estimates.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 15, A vision-aided inertial navigation system (VINS) for generating a user interface, comprising: at least one image source configured to generate image data for a plurality of poses of a frame of reference along a trajectory within an environment over a period of time, wherein the image data includes features that were each observed within the environment at poses of the frame of reference along the trajectory, and wherein one or more of the features were each observed at multiple ones of the poses of the frame of reference along the trajectory; a motion sensor configured to generate motion data of the frame of reference in the environment for the period of time; and a processor communicatively coupled to the at least one image source and the motion sensor, the processor configured to: receive, from the at least one image source, the image data for the plurality of poses of the frame of reference along the trajectory within the environment over the period of time; receive, from the motion sensor, the motion data of the frame of reference in the environment for the period of time; and compute state estimates for at least a position and orientation of the frame of reference for each of the plurality of poses of the frame of reference along the trajectory by executing an Extended Kalman Filter (EKF)-based estimator, wherein, to compute the state estimates, the EKF-based estimator is configured to: for one or more of the features observed from multiple poses along the trajectory, compute one or more constraints that geometrically relate the multiple poses from which the corresponding feature was observed; determine, in accordance with the motion data and the one or more computed constraints, state estimates for the position and orientation of the frame of reference for each of the plurality of poses along the trajectory; and determine uncertainty data for the state estimates, wherein the uncertainty data comprises a square root factor of a covariance matrix; and output, by at least one of a transmitter or a display, a user interface mapping the at least a position and orientation of the frame of reference to the environment based on the state estimates.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 25, A non-transitory, computer-readable medium for generating a user interface, comprising instructions, that, when executed, cause a processor of a vision-aided inertial navigation system (VINS) to: receive, from at least one image source, image data for a plurality of poses of a frame of reference along a trajectory within an environment over a period of time, wherein the image data includes features that were each observed within the environment at poses of the frame of reference along the trajectory, and wherein one or more of the features were each observed at multiple ones of the poses of the frame of reference along the trajectory; receiving, from a motion sensor, motion data of the frame of reference in the environment for the period of time; and compute state estimates for at least a position and orientation of the frame of reference for each of the plurality of poses of the frame of reference along the trajectory by executing an Extended Kalman Filter (EKF)-based estimator, wherein, to compute the state estimates, the EKF-based estimator is configured to: for one or more of the features observed from multiple poses along the trajectory, compute one or more constraints that geometrically relate the multiple poses from which the corresponding feature was observed; determine, in accordance with the motion data and the one or more computed constraints, state estimates for the position and orientation of the frame of reference for each of the plurality of poses along the trajectory; and determine uncertainty data for the state estimates, wherein the uncertainty data comprises a square root factor of a covariance matrix: and output, by at least one of a transmitter or a display, a user interface mapping the at least a position and orientation of the frame of reference to the environment based on the computed state estimates.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666